            Case 3:19-cv-00710 Document 130-4 Filed 09/02/20 Page 1 of 2 PageID #: 2366




Sent:                       8/3/2016 7:5'1:41 PM -0400
To:                         "Exline, Nancy N" &Nancy.N.Exline@wv.gov&
CC:                         "Mitchell, Tina A" (Tina.A.Mitchell@wv.gov&
Subject:                    RE: RE: Legislative Foster Care Report April 2016




Hi there I see you are on email. I thought you were taking a break???? But since you'e not - I totally
            —


agree with your comments to Harold. Frankly- I'm at a loss. I have never seen things here this bad &. it'
certainly not for our lack of trying — at any level within BCF.
We have more formal &. organized approaches now than we ever had in place ( I know it often doesn't seem
that way but well — we just see more now than we saw before).
I have been thinking a lot as I drive around we are at a total crisis of epic proportions — and it's the drugs. We
need to declare this as a crisis &. send up a white flag to the feds &. others. We have never had as a state the 4
of infant deaths due to drugs — this is just from my observation. I truly no longer know how we can do CPS as
we are required. 3ust to handle the increased cases — 50 more staff — not counting additional FFA's.
Anymore every time I get review results from Patty or a RPM or CWC I get mad — because I think those are
the people who should be out working with these families — not just telling us all that's missing, not done etc.
 I feel like we need to shut down DPQI &. send them along with some of our CWC's &. RPM back out to carry
cases and maybe a few trainers too. I am just sick of the attitude that comes from those factions about how
the field is not doing something — well when you'e a drowning man you'e not really paying any attention to
make sure your technique meets requirements.
3ust letting you know my thoughts here — knowing we can't really do any of this.                    sorry about this rant—
I did sit on it for a little while but better I rant to the two of you .....



From: Exline, Nancy    N
Sent: Thursday,  March 31, 2016 9:05 AM
To: Scarberry, Laura 3
Cc: Watts, Linda; Mitchell, Tina A; O'onnell, Tanny W; Kelly, Rebecca 3; Henson, Kevin M; Vincent, Patricia A; Bailey, Beatrice
P
Subject:    Re: Legislative Foster Care Report April 2016



And now we have reached 5,000 in care.             C3

Sent from my iPad


Nancy   N   Exline

Bureau for Children and Families
Commissioner




"Change is inevitable--except from a vending machine." -Robert C. Gallagher




                                                                                                                           D062426
           Case 3:19-cv-00710 Document 130-4 Filed 09/02/20 Page 2 of 2 PageID #: 2367




On Mar 31, 2016,         at 9:40   AM,   Scarberry, Laura   J   &Laura.J.Scarber   wv. ov& wrote:

     Good morning,
     Here is the Legislative Foster Care Report for April 20 i 6.


     4vrz Sczrberry, M.A.
     OFFice   oF Planning, Research qnct Evaluation

     350 Capitol   St,   Room 730

     Charleston, WV 2530'I

     PH:   (304) 356-4563

     FX:   (304) 558-4'I94



     &Legislative Joint Committee Coversheet.pdf&

     &Lcgislativc Oversight Committcc Covcrshcct.pdf&

     &2016 April Legislative Foster Care Report.pdf&

     &F C   Placement Terminology.pdf&




                                                                                                    D062427
